Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed 3/03/2021. Claim 76 has been amended. No claims have been further cancelled or added. Therefore, claims 76-91 and 97-115 are presently pending in this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 76-91 and 97-115 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewis (2007/0175473) in view of Hill (2002/0088465).
Regarding claim 76, Lewis discloses a high flow respiratory assistance system (2000; high flow therapy device) (para. 0118, 0108), comprising: a flow source (2080; blower) of the high flow respiratory assistance system, the flow source configured to provide a high flow of respiratory gases in order to administer high flow therapy (provide a patient with a gas flow rate of up to about 60 liters per minute) (para. 0117, 0104); a non-sealing interface (100; non-sealing respiratory interface) in fluid communication with the flow source (circuit disposed 
Hill teaches a variable positive airway pressure system that delivers positive pressure to a patient comprising a sensor (62; flow sensor, measuring flow directly at the patient) configured to sense an indication of a respiration of the patient and generate a respiration signal (generates a flow signal that is provided to a controller); and a controller (64), wherein the controller receives the respiration signal from the sensor (signal is provided to the controller and uses measured respiratory flow of the patient) (para. 0034), identifies respiration criteria indicative of CSR based on the sensed respiration signal (look for the CSR cycle) (para. 0082), and controls the flow of gases based on the identification of the respiration criteria 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller of Lewis to identify respiration criteria indicative of CSR and to control the flow of gases based on the identification of the respiration criteria indicative of CSR as taught by Hill in order to treat CSR which is commonly associated with congestive heart failure (Hill, para. 0004) especially for sleep apnea patients who have recently undergone abdominal surgery (Lewis,para. 0056).
Regarding claim 77, the modified system of Lewis discloses that a humidifier is in fluid communication with and between the flow source and the interface (heating element 2110, humidity chamber 2020, see para. 0112 of Lewis; heat therapy device is able to heat, humidify a gas prior to delivering to a patient, para. 0110 of Lewis; see also Lewis’ FIG. 17).
Regarding claim 78, the modified system of Lewis discloses the controller identifies respiration criteria indicative of CSR by analyzing an amplitude (look for consecutive peak flows) of the respiration signals for periods of shallow breathing (valley (hypopnea or apnea))in between periods of heavy breathing (hyperpnea) (Hill, para. 0082).
Regarding claim 79, the modified system of Lewis disclose that the controller identifies respiration indicative of CSR by analyzing the respiration of periods of waxing respiration portion (upward trend (crescendo)) and a waning respiration portion (downward trend (decrescendo)) (Hill, para. 0082).

Regarding claim 81, the modified system of Lewis discloses that the respiration criterial is a period and phases of the respiration signal (detects upwards trends, peaks, downward trends, and valley of the CSR pattern – each are periods and phases of the respiration signal indicative of the flow of the respiration signal) (Hill, para. 0082).
Regarding claim 82, the modified system of Lewis discloses that the controller initiates  nasal high flow during at least one of the phases (increased EPAP levels) (Hill, para. 0082).
Regarding claim 83, the modified system of Lewis discloses that the controller identifies a phase delay (valleys) associated with chemoreceptor signals of the patient (CSR is associated with chemoreceptor signals of the patient – as evidenced by Garde et al. (US 8,794,235) col. 6, lines 25-47).
Regarding claim 84, the modified system of Lewis discloses that the controller initiates nasal high flow based at least in part on the phase delay (raised EPAP levels are in response to the identification of the algorithm detect the different patterns including the delays) (para. 0082).
Regarding claims 85-88, the modified system of Lewis discloses that the controller determines a periodic signal amplitude having a reduction of a normal signal amplitude is indicative of CSR (valley hypopnea or apnea, see para. 0082 of Hill), Hill also teaches that the 
Regarding claim 89, the modified system of Lewis disclose that the flow source provides a high flow of respiratory gases of greater than 50 litres per minute (provide patient with a gas flow rate of up to about 60 liters per minute; device is also a high flow therapy device) (para. 0117).
Regarding claim 90, the modified system of Lewis discloses that the non-sealing interface is a nasal cannula (non-sealing respiratory interface, such as cannula 100) (Lewis, para. 0110; see also FIG. 1).

Regarding claim 97, Lewis discloses a method of treating sleep apnea (para. 0043), the method comprising: measuring a flow signal indicative of respiration of a patient (collects data for the measurements of the patient’s respiration rate, tidal volume, and minute volume) (para. 0114); analyzing the flow signal to determine if the flow signal indicates a requirement in adjustment (measurements taken by sensor and relayed to microprocessor; able to adjust (i.e. vary) flowrate of the gas and/or the volume of the gas delivered to the patient) (para. 0114); and applying a nasal high flow therapy (2000; high flow therapy device) (para. 0118) via a non-sealing interface to the patient (100; non-sealing respiratory interface) (para. 0116). Lewis also discloses the step of utilizing the high flow therapy to treat sleep apnea (para. 0043). Lewis does not disclose that the analysis of the flow signal is used to determine if the flow signal indicates that the patient is suffering from CSR.
However, Hill teaches a method for treating Cheyne-Stokes Respiration by delivering positive pressure to a patient, the method comprising the step of measuring flow signal indicative of respiration of a patient (measuring flow directly at the patient); analyzing the flow signal (signal is provided to the controller and uses measured respiratory flow of the patient) (para. 0034) to determine if the flow signal indicates that the patient is suffering from CSR (look for the CSR cycle) (para. 0082); and applying an elevated level of pressure to the patient in 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Lewis to identify respiration criteria indicative of CSR and to deliver a flow of gases based on the identification of the respiration criteria indicative of CSR as taught by Hill in order to treat CSR which is commonly associated with congestive heart failure (Hill, para. 0004) especially for sleep apnea patients who have recently undergone abdominal surgery (Lewis,para. 0056).

Regarding claim 98, the modified method of Lewis discloses that analyzing the flow signal to determine if the flow signal indicates that the patient is suffering from CSR includes analyzing the flow signals for periods (look for consecutive peak flows) of shallow breathing or apneas (valley (hypopnea or apnea)) in between periods of heavy breathing (hyperpnea) (Hill, para. 0082).
Regarding claim 99, the modified method of Lewis discloses that the analyzing the flow signal to determine if the flow signal indicates that the patient is suffering from CSR includes analyzing the flow signal for periods of waxing respiration portion (upward trend (crescendo)) and a waning respiration portion (downward trend (decrescendo)) (Hill, para. 0082).
Regarding claim 100, the modified method of Lewis discloses applying the nasal high flow therapy occurs during a transition between the waxing portion and the waning portion (adjust the EPAP levels accordingly to detected CSR patterns – EPAP includes pressure applied between waxing and waning portions) (Hill, para. 0082).

Regarding claim 102, the modified method of Lewis discloses initiating the nasal high flow therapy occurs during at least one of the phases (increased EPAP levels) (Hill, para. 0082).
Regarding claim 103, the modified method of Lewis discloses identifying a phase delay (valleys) associated with chemoreceptor signals of the patient (CSR is associated with chemoreceptor signals of the patient – as evidenced by Garde et al. (US 8,794,235) col. 6, lines 25-47).
Regarding claim 104, the modified method of Lewis discloses initiating the nasal high flow incorporates the phase delay (raised EPAP levels are in response to the identification of the algorithm detect the different patterns including the delays) (para. 0082).
Regarding claim 105-108, the modified method of Lewis discloses the determination of a periodic signal amplitude having a reduction from a normal signal amplitude is indicative of CSR (valley hypopnea or apnea, see para. 0082 of Hill), Hill also teaches that the typical CSR patterns are also characterized by regularly recurring periods of low respiratory drives which last for 10 seconds or more (typical CS cycles lasts about one minute) (Hill, para. 0004), but does not explicitly disclose that the reduction a 50/90% reduction for 10 seconds or more of a normal signal amplitude. However, one of ordinary skill in the art before the effective filing date of the claimed invention would have considered the assigned percentage of signal amplitude having reductions for the specific period of time to be a matter of a routine optimization of a result 
Regarding claim 109, the modified method of Lewis discloses the high flow is about 40 litres per minute (blower 2080 is configured to provide a patient with gas flow rate of up to about 40 liters per minute) (para. 0117).
Regarding claim 110, the modified method of Lewis discloses humidifying air used in the high flow therapy (humidify a gas prior to delivering to a patient, para. 0110 of Lewis; see also Lewis’ FIG. 17).
Regarding claim 111, the modified method of Lewis discloses that the high flow therapy is a nasal high flow therapy (non-sealing respiratory interface, such as cannula 100) (Lewis, para. 0110; see also FIG. 1).
Regarding claim 112, the modified method of Lewis discloses that the high flow therapy is applied for a window of time less than or approximately equal to a period of a CSR cycle (increased EPAP level is for expiratory positive airway pressure support, therefore is less than the period of a CSR cycle) (Hill, para. 0082).

Regarding claim 114, the modified method of Lewis discloses that the analyzing is performed by a hardware processor (2060; microprocessor) (para. 0114).
Regarding claim 115, the modified method of Lewis discloses that the applying is performed by a high flow respirator assistance device (2000; high flow therapy device) (para. 0118).
Response to Arguments
Applicant's arguments filed 03/03/2021 have been fully considered but they are not persuasive.
Applicant argues on pages 6-8 that Hill is a pressure control system whereas the claimed invention is a flow controlled system and that Hill controls to specified pressures and that with high nasal flow of the current claims, it is not possible to control IPAP or EPAP due to an unsealed interface. Applicant further argues that combining Lewis and Hill still would not teach controlling the flow of gases to deliver nasal high flow based on identification of the respiration criterial indicative of CSR since the pressure based system of Hill and a control system based on high flow system of Lewis are fundamentally different systems that provide different types of therapy. Applicant further argues that Nasal high flow cannot be delivered through a sealed interface and would cause barotrauma. However, Examiner disagrees, Lewis already clearly discloses a nasal high flow system that is capable of being used as a CPAP device and also discloses the use of a sensor (2120) that measures both inspiration pressure and expiration 
Furthermore, in response to Applicant’s arguments with regards to barotrauma, Lewis clearly teaches a system that is non-sealing. Applicant’s arguments against the Hill reference individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Lewis is clearly being modified to recognize the patterns for treating CSR as taught by Hill. The concern for sealed interface is not part of the proposed combination. In response to Applicant’s arguments that the proposed modification does not disclose a controlling of flow to the patient, Lewis clearly discloses that flow is adjusted accordingly due to the measurements of the patient’s respiration rate (see para. 0101). Furthermore, in order to achieve a change in pressure, flow rate is necessarily required to be changed in a gas delivery system. 
In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, as explained above, Lewis is clearly disclosing the modification of flow to account for changes in pressure being delivered to the patient. It would have been obvious and within the knowledge of one of ordinary skill in the art to recognize the use of the Lewis system to also treat CSR by sensing for the patterns as taught by Hill and adjusting the delivered gas parameters accordingly.
Therefore, the rejections to claim 76 and its dependent claims still stand.  
	Applicant argues also on page 9 that the rejections of Claims 97-115 appear to be moot in view of the claims having previously been withdrawn from examination. However, it is clear from the previous office action that the restriction requirement has been withdrawn and the claims have been clearly rejected. Therefore, the rejections to claims 97-115 are not moot. Since there are not arguments with regards to the rejections made to claims 97-115, the rejection to the claims still stand.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JASPER TSAI whose telephone number is (571)270-5246.  The examiner can normally be reached on Mon - Fri 8:30AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL TSAI
Primary Examiner
Art Unit 3785



/MICHAEL J TSAI/Primary Examiner, Art Unit 3785